UNPUBLISHED ORDER
                        Not to be cited per Circuit Rule 53




           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                                 November 4, 2005


                                      Before

                    Hon. RICHARD A. POSNER, Circuit Judge

                    Hon. MICHAEL S. KANNE, Circuit Judge

                    Hon. ILANA DIAMOND ROVNER, Circuit Judge

No. 04-3586
                                            Appeal from the United States
UNITED STATES OF AMERICA,                   District Court for the Southern
    Plaintiff -Appellee,                    District of Indiana

      v.                                    No. 1:04CR00035-001

GERVACIO RODRIGO-ABAD,                      Larry J. McKinney,
    Defendant-Appellant.                    Chief Judge.

                                    ORDER

       On limited remand under United States v. Paladino, 401 F.3d 471 (7th Cir.
2005), the district court responded that it would have given Gervacio Rodrigo-Adab
“the same sentence had the guidelines been advisory at the time of sentencing.” We
invited the parties to file memoranda addressing the district court’s statement, but
neither did so. Rodrigo-Abad’s 121-month sentence, which is only one month
greater than the applicable statutory minimum of 120 months, is within his
guideline range and therefore presumptively reasonable. See United States v.
Mykytiuk, 415 F.3d 606 (7th Cir. 2005). His failure to respond leaves that
presumption unrebutted. Our independent review does not suggest the sentence is
unreasonable and, thus, we AFFIRM the judgement.